 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of January 26,
2010, by and among Novo Energies Corp., a Florida corporation, with headquarters
located at Europa Place d’Armesa 750, Cote de Place d’Armes Suite 64, Montreal,
QC H2Y 2X8, Canada (the “Company”) and Trafalgar Capital Specialized Investment
Fund, FIS (the “Buyer”).
 
 
RECITALS:
 
WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”); and
 
WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Buyer, and
the Buyer shall purchase from the Company, Five Hundred Thousand United States
Dollars (US$500,000) (the “Purchase Price”) of secured convertible bridge
debentures (the “Debentures”) which shall be funded on the date hereof and shall
be in the form of Exhibit A attached hereto; and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto shall enter into an Escrow Agreement in the form of Exhibit B
attached hereto (the “Escrow Agreement”) with K&L Gates LLP (the “Escrow Agent”)
pursuant to which the Escrow Agent shall accept, hold and disburse funds
deposited with it in accordance with the terms of the Escrow Agreement; and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Security Agreement in the form
of Exhibit C attached hereto (the “Security Agreement”) pursuant to which the
Company has agreed to provide the Buyer with a security interest in the Pledged
Property (as defined in the Security Agreement) to secure the Company’s
obligations under this Agreement, the Debentures and any other obligations of
the Company to the Buyer; and
 
WHEREAS, this Agreement, the Debentures, the Escrow Agreement, the Security
Agreement and each additional Security Instrument (as defined in Section 4(r)
herein below) and any other instrument executed in connection with the
transactions contemplated herein and therein are collectively referred to herein
as the (“Transaction Documents”).
 


 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Buyer hereby agree as follows:
 
1.           PURCHASE AND SALE OF DEBENTURES.
 


 

--------------------------------------------------------------------------------

 




 
(a)           Purchase of Debentures.  Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, the Buyer hereby agrees to
purchase from the Company, and the Company hereby agrees to sell and issue to
the Buyer, the Debentures for the Purchase Price on the Closing Date (as defined
herein below).  The Debentures shall have a maturity date of three hundred
sixty-five (365) days from the Closing Date.  Prior to execution hereof by the
Buyer, the Buyer shall wire transfer the Purchase Price to the Escrow Agent in
accordance with Section 1(c) herein below and the terms of the Escrow Agreement.
 
(b)           Closing Date.  The closing of the purchase and sale of the
Debentures (the “Closing”) shall take place at 10:00 a.m. Eastern Standard Time
on the date hereof, subject to notification of satisfaction of the conditions to
the Closing set forth herein and in Sections 5 and 6 below or such later date as
is mutually agreed to by the Company and the Buyer (the “Closing Date”). The
Closing shall occur at the offices of K&L Gates LLP, 200 South Biscayne Blvd.,
Suite 3900, Miami, FL 33131 or such other place as is mutually agreed to by the
Company and the Buyer.
 
(c)           Escrow Arrangements; Form of Payment.  Upon execution hereof by
the Buyer and pending the Closing and disbursement, the Purchase Price shall be
deposited in an escrow account (the “Escrow Account”) with the Escrow Agent,
pursuant to the terms of the Escrow Agreement.  Subject to the satisfaction of
the terms and conditions of this Agreement (i) the Escrow Agent shall deliver to
the Company in accordance with the terms of the Escrow Agreement that portion of
the Escrow Funds (as that term is defined in the Escrow Agreement) equal to the
gross amount of the Debentures being purchased by the Buyer on the Closing Date
(minus the fees and expenses as set forth herein which shall be paid directly
from the Escrow Funds at Closing) by wire transfer of immediately available
funds and (ii) the Company shall deliver to the Buyer (x) stock certificates
representing the Commitment Shares, as defined in Section 4(f)(2) and (y) the
Debentures, which the Buyer is purchasing, duly executed on behalf of the
Company.
 
(d)           The Debentures shall contain provisions that provide that in the
event the Euro strengthens against the U.S. Dollar during the life of the
Debentures, the Buyer shall be afforded an adjustment to compensate for any such
movement in either conversions or redemptions.
 
2.           BUYER’S REPRESENTATIONS AND WARRANTIES.
 
The Buyer represents and warrants that:
 
(a)           Investment Purpose.  As of the date hereof, the Buyer is acquiring
the Debentures for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that by making the representations herein, the Buyer reserves
the right to dispose of the Debentures at any time in accordance with or
pursuant to available exemption under the 1933 Act.
 


 

--------------------------------------------------------------------------------

 




 
(b)           Accredited Investor Status.  The Buyer is an “Accredited Investor”
as that term is defined in Rule 501(a) of Regulation D.
 
(c)           Reliance on Exemptions.  The Buyer understands that the Debentures
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire such securities.
 
(d)           Information.  The Buyer and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information the Buyer deemed material to
making an informed investment decision regarding its purchase of the Debentures,
which have been requested by the Buyer.  The Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its advisors, if any, or its representatives shall
modify, amend or affect the Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below.  The Buyer
understands that its investment in the Debentures involves a high degree of
risk.  The Buyer has sought such accounting, legal and tax advice, as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Debentures.
 
(e)           No Governmental Review.  The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Debentures, or
the fairness or suitability of the investment in the Debentures, nor have such
authorities passed upon or endorsed the merits of the offering of the
Debentures.
 
(f)           Transfer or Resale.  The Buyer understands that: (A) the
Debentures have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (i) subsequently registered thereunder, (ii) such Buyer shall
have delivered to the Company an opinion of counsel, in generally acceptable
form, to the effect that such securities to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such registration
requirements or (iii) the Buyer provides the Company with reasonable assurances
(in the form of seller and broker representation letters) that the Debentures
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”), in each case following the applicable holding period set forth
therein; (B) any sale of such securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC
 


 

--------------------------------------------------------------------------------

 


thereunder; and (C) neither the Company nor any other person is under any
obligation to register such securities under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.
 
(g)           Legends.  The Buyer understands that the certificates or other
instruments representing the Debentures, the Common Stock underlying the
Debentures, and all securities issued by the Company shall bear a restrictive
legend in substantially the following form (and a stop ­transfer order may be
placed against transfer of such certificates):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, GENERALLY ACCEPTABLE TO COMPANY’S
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
SECURITIES LAWS.”
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend within three (3) business days to the holder of
the security upon which it is stamped, if, unless otherwise required by state
securities laws:  (i) in connection with a sale transaction, provided the
securities are registered under the 1933 Act or (ii) in connection with a sale
transaction, after such holder provides the Company with an opinion of counsel,
which opinion shall be in form, substance and scope reasonably acceptable to
counsel for the Company, to the effect that a public sale, assignment or
transfer of the securities may be made without registration under the 1933 Act.
 
(h)           Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Buyer and is a valid
and binding agreement of the Buyer enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(i)           Receipt of Documents.  The Buyer has received and read in its
entirety:  (A) this Agreement and each representation, warranty and covenant set
forth herein and the other Transaction Documents; (B) all due diligence and
other information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; and (C) answers to all questions the
Buyer submitted to the Company regarding an investment in the Company; and the
Buyer has relied on the information contained therein and has not been furnished
any other documents, literature, memorandum or prospectus.
 


 

--------------------------------------------------------------------------------

 




 
(j)           Due Formation of the Buyer.  The Buyer has been formed and validly
exists and has not been organized for the specific purpose of purchasing the
Debentures and is not prohibited from doing so.
 
(k)           No Legal Advice from the Company.  The Buyer acknowledges that it
had the opportunity to review this Agreement, the Transaction Documents and the
transactions contemplated by the Transaction Documents with its own legal
counsel and investment and tax advisors.  The Buyer is relying solely on such
counsel and advisors and not on any statements or representations of the Company
or any of its representatives or agents for legal, tax or investment advice with
respect to this investment, the transactions contemplated by this Agreement or
the securities laws of any jurisdiction.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants as of the date hereof and as of the Closing
Date to the Buyer that:
 
(a)           Organization and Qualification; Subsidiaries.  The Company and its
subsidiaries are corporations duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are incorporated, and
have the requisite corporate power to own their properties and to carry on their
business as now being conducted.  Each of the Company and its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries taken as a whole. Other than as set forth on
Schedule 3(a), the Company owns, directly or indirectly, all of the capital
stock or other equity interests of each subsidiary free and clear or any liens
(other than liens in favor of the Buyer), and all the issued and outstanding
shares of capital stock of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.  Schedule 3(a) attached hereto sets forth a list of each
of the Company’s subsidiaries and the percentage of stock it owns in each
subsidiary.
 
(b)           Authorization, Enforcement, Compliance with Other
Instruments.  (A) The Company has the requisite corporate power and authority to
enter into and perform this Agreement, the other Transaction Documents, and any
related agreements, and to issue the Debentures in accordance with the terms
hereof and thereof, (B) the execution and delivery of this Agreement, the other
Transaction Documents and any related agreements by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Debentures, and the
reservation for issuance of shares of Common Stock underlying the Debentures
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (C) this Agreement, the other Transaction Documents and any
related agreements have been duly executed and delivered by the Company, (D)
this Agreement, the other Transaction Documents and any related agreements
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms,
 


 

--------------------------------------------------------------------------------

 


except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.  The Company knows of no reason why the Company cannot
perform any of the Company’s obligations under this Agreement, the Transaction
Documents or any related agreements.
 
(c)           Capitalization.  The authorized capital stock of the Company
consists of 1,000,000,000 shares of common stock, par value 0.00001 per share
(“Common Stock”). The Company has no shares of preferred stock authorized.  As
of the date hereof, the Company has 27,060,913 shares of Common Stock issued and
outstanding and no shares of preferred stock issued and outstanding. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws and none of such outstanding shares were issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  As of the date of this Agreement, no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company.  With
the exception of securities listed in the attached Schedule 3(c), as of the date
of this Agreement, (i) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, (ii) there are no outstanding debt securities and (iii) there are
no agreements or arrangements under which the Company or any of its subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act
and (iv) there are no outstanding registration statements and there are no
outstanding comment letters from the SEC or any other regulatory agency.  There
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Debentures or the Commitment
Shares as described in this Agreement.  The Company has furnished to the Buyer
true and correct copies of the Company’s Articles of Incorporation, as amended
and as in effect on the date hereof (the “Articles of Incorporation”), and the
Company’s Bylaws, as in effect on the date hereof (the “Bylaws”), and the terms
of all securities convertible into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto other than stock
options issued to employees and consultants.
 
(d)           Issuance of Securities.  The issuances of the Debentures and the
Commitment Shares are duly authorized and free from all taxes, liens and charges
with respect to the issue thereof and are fully paid and nonassessable and the
issuance of Common Stock underlying the Debentures upon conversion will be duly
authorized and free from all taxes, liens and charges with respect to the issue
thereof and will be fully paid and nonassessable.
 
(e)           No Conflicts.  The execution, delivery and performance of this
Agreement, the other Transaction Documents and any related agreements by the
Company and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Commitment Shares and
the Debentures and the reservation and
 


 

--------------------------------------------------------------------------------

 


issuance of the shares of Common Stock underlying the Debentures upon
conversion) and thereby will not (A) result in a violation of the Articles of
Incorporation or the Bylaws or (B), to the best knowledge of the Company,
conflict with or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree (including United States federal and state securities laws and
regulations)  applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected.  To the best knowledge of the Company, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or Bylaws or their organizational charter or bylaws, respectively,
or, any material contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its subsidiaries.  The business of the Company and
its subsidiaries is not being conducted, and shall not be conducted in violation
of any material law, ordinance, or regulation of any governmental
entity.  Except as specifically contemplated by this Agreement and as required
under the 1933 Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof, except for any required post-Closing notice filings under
applicable United States federal or state securities laws, if any.
 
(f)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, the Company’s capital stock or any of the Company’s subsidiaries,
wherein an unfavorable decision, ruling or finding would (A) have a material
adverse effect on the transactions contemplated hereby or by the Transaction
Documents, (B) adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, this
Agreement or the Transaction Documents or (C) have a material adverse effect on
the business, operations, properties, financial condition or results
of  operations of the Company and its subsidiaries taken as a whole.
 
(g)           Acknowledgment Regarding Buyer’s Purchase of the Debentures.  The
Company acknowledges and agrees that the Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that the Buyer is not acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement the other Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by the Buyer or any of their respective
representatives or agents in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Buyer’s purchase of the Debentures.  The Company
further represents to the Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 


 

--------------------------------------------------------------------------------

 




 
(h)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Debentures.
 
(i)           No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Debenture or shares of Common Stock underlying the Debentures under the 1933 Act
or cause this offering of the Debentures to be integrated with prior offerings
by the Company for purposes of the 1933 Act.
 
(j)           Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.
 
(k)           Intellectual Property Rights.  The Company and its subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
 
(l)           Title.
 
(i)           Any real property and facilities held under lease by the Company
and its subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by the Company
and its subsidiaries.
 
(ii)           The Company and its Subsidiaries have good and marketable title
to all personal property owned by them which is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens and
encumbrances, other than those in favor of the Buyer.
 


 

--------------------------------------------------------------------------------

 




 
(m)           Regulatory Permits.  The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
(n)           Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, and (iii) the recorded amounts for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(o)           No Material Adverse Breaches, etc.  Neither the Company nor any of
its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
material adverse effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.  Neither the Company nor any of its subsidiaries is in breach of
any contract or agreement and no event has occurred and is continuing which,
with the giving of notice or the passage of time or both, would become an event
of default, which breach or event, has or is expected to have a material adverse
effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries.
 
(p)           Tax Status.  The Company and each of its subsidiaries has made and
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
(q)           Certain Transactions.  Except as set forth in Schedule 3(g) and
except for arm’s length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties and other than the grant of stock
options or stock grants previously disclosed in writing to the Buyer, none of
the officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise
 


 

--------------------------------------------------------------------------------

 


requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
(r)           Fees and Rights of First Refusal.  The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.
 
(s)           Investment Company.  The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Debentures, will not be or
be an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(t)           Registration Rights.  No person has any right to cause the Company
to effect the registration under the 1933 Act of any securities of the
Company.  There are no outstanding registration statements not yet declared
effective and there are no outstanding comment letters from the SEC or any other
regulatory agency.
 
(u)           Private Placement.  Assuming the accuracy of the Buyer’s
representations and warranties set forth in Section 2 herein above, no
registration under the 1933 Act is required for the offer and sale of the
Debentures, the Commitment Shares or the Common Stock underlying the Debentures
by the Company to the Buyer as contemplated hereby and by the Transaction
Documents.
 
(v)           SEC Documents; Financial Statements.  Other than current reports
on Form 8-K, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (all of the foregoing filed prior to
the date hereof or amended after the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “SEC
Documents”) on timely basis or has received a valid extension of such time of
filing and has filed any such SEC Document prior to the expiration of any such
extension.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise
 


 

--------------------------------------------------------------------------------

 


indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements) and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments).  No information
provided by or on behalf of the Company to the Buyer contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made and not misleading.
 
(w)           Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration.  The Company has not, in the
twelve (12) months preceding the date hereof, received notice from any Primary
Market (as defined herein below) on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such Primary Market.  The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.
 
(x)           Reporting Status.   With a view to making available to the Buyer
the benefits of Rule 144 or any similar rule or regulation of the SEC that may
at any time permit the Buyer to sell securities of the Company to the public
without registration, and as a material inducement to the Buyer’s purchase of
the Securities, the Company represents and warrants to the following: (i) the
Company is, and has been for a period of at least 90 days immediately preceding
the date hereof, subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act (ii) the Company has filed all required reports under Section
13 or 15(d) of the Exchange, as applicable, during the 12 months preceding the
date hereof (or for such shorter period that the Company was required to file
such reports), (iii) the Company is not an issuer defined as a “Shell Company”,
and (iv) if the Company has, at any time, been an issuer defined as a “Shell
Company,” the Company has (A) not been an issuer defined as a Shell Company for
at least six (6) months prior to the Closing Date, and (B) has satisfied the
requirements of Rule 144(i) (including, without limitation, the proper filing of
“Form 10 information” at least six (6) months prior to the Closing Date).  For
the purposes hereof, the term “Shell Company” shall mean an issuer that meets
the description defined under Rule 144.
 
(y)           Manipulation of Price.   The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of its
securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of its securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.
 
(z)           Dilutive Effect.  The Company understands and acknowledges that
the number of shares of Common Stock issuable upon conversion of the Debentures
will increase in certain circumstances.  The Company further acknowledges that
its obligation to issue shares of Common Stock upon conversion of the Debentures
is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.
 


 

--------------------------------------------------------------------------------

 




 
(aa)           No Material Misstatement or Omission.  None of the materials
provided to the Buyer by the Company and none of the representation and
warranties made in this Agreement or the Transaction Documents include any
untrue statements of material fact, and none of the representations and
warranties made in this Agreement or any of the other Transaction Documents omit
to state any material fact required to be stated therein necessary to make the
statements made, in light of the circumstances under which they were made, not
misleading.
 
(bb)           Use of Proceeds.  The Company represents and warrants that the
proceeds received from the sale of the Debentures are being utilized for the
purposes set forth in the attached Exhibit D.  The Company understands that the
Buyer is relying on this representation in order to enter into this transaction
and that the proceeds will not be utilized by the Company or its principals for
any other purpose. At the request of the Buyer, the Company shall furnish any
documents requested evidencing the use of proceeds including but not limited to
bank statements and wire confirmations.
 
(cc)           WTL Renewable Energies Inc.  The Company represents and warrants
that its wholly owned subsidiary, WTL Renewable Energies Inc. has no assets or
liabilities.
 
4.           COVENANTS.
 
(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
 
(b)           Form D.  The Company agrees to be solely responsible to file a
Form D with respect to the Debentures and the Commitment Shares as required
under Regulation D and to provide a copy thereof to the Buyer promptly after
such filing.  The Company shall take such action as the Company shall reasonably
determine is necessary to qualify the Debentures and the Commitment Shares, or
obtain an exemption for the Debentures and the Commitment Shares for sale to the
Buyer pursuant to this Agreement under applicable securities or “Blue Sky” laws
of the states of the United States, and shall provide evidence of any such
action so taken to the Buyer.
 
(c)           Reporting Status.  With a view to making available to the Buyer
the benefits of Rule 144 or any similar rule or regulation of the SEC that may
at any time permit the Buyer to sell securities of the Company to the public
without registration, and as a material inducement to the Buyer’s purchase of
the Debentures and the Common Stock underlying the Debentures, the Company
represents, warrants, and covenants to the following:
 
(i)                 The Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all required reports under
Section 13 or 15(d) of the Exchange Act during the 12 months prior to the date
hereof (or for such shorter period that the issuer was required to file such
reports), other than Current Reports on Form 8-K;
 
(ii)                 Until the time that Buyer no longer owns Debentures,
Commitment Shares or Common Stock underlying such Debentures or Commitment
Shares, the Company covenants to maintain the registration of the Common Stock
under Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act and such reports shall conform to the requirements of the
Exchange Act and the SEC for filing thereunder.  As long as any Buyer owns
Securities, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Buyer and make publicly
available in accordance with Rule 144(c) such information as is required for the
Buyer to sell the Securities under Rule 144.  The Company further covenants that
it will take such further action as any holder of Securities may reasonably
request, to the extent required from time to time to enable such person to sell
such Securities without registration under the Securities Act within the
requirements of the exemption provided by Rule 144.
 
(iii)                 The Company shall furnish to the Buyer, so long as the
Buyer owns the Debentures, the Commitment Shares and/or the Common Stock
underlying the Debentures or the Commitment Shares, promptly upon request, (i) a
written statement by the Company that it has complied with the reporting
requirements of Rule 144, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested to
permit the Buyer to sell such securities pursuant to Rule 144 without
registration; and
 
(d)           Use of Proceeds.  The Company shall ensure that net proceeds in
connection with Section 3(dd) and Exhibit D hereof.  So long as any of the
Debentures remain outstanding, the Company agrees to provide the Investor with
all evidence or documents (including, without limitation, bank statements), as
requested by the Investor to show that proceeds were used in accordance with
Section 3(dd) hereof.
 
(e)           Reservation of Shares.  The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Debentures that have been issued hereunder
(the “Share Reserve”).  If at any time the Share Reserve is insufficient to
effect the full conversion of the Debentures then outstanding, the Company shall
increase the Share Reserve accordingly.  If the Company does not have sufficient
authorized and unissued shares of Common Stock available to increase the Share
Reserve, the Company shall call and hold a special meeting of the shareholders
within thirty (30) days of such occurrence, or take action by the written
consent of the holders of a majority of the outstanding shares of Common Stock,
if possible, for the sole purpose of increasing the number of shares
authorized.  The Company’s management shall recommend to the shareholders to
vote in favor of increasing the number of shares of Common Stock
authorized.  Management and Buyer shall also vote all of their respective shares
in favor of increasing the number of authorized shares of Common Stock.
 
(f)           Fees and Expenses. The Company hereby agrees to pay the following
fees:
 
(i)                  Structuring and Legal Fees.  On the Closing Date, the
Company shall pay a structuring and legal fee of Five Thousand United States
Dollars (US $5,000) to the Buyer.  The Company shall pay its own fees and
expenses in connection with the documentation and closing of this Agreement, the
other Transaction Documents and the transactions contemplated hereby and
thereby.
 
(ii)                 Commitment Shares.  Pursuant to Section 6(c) of this
Agreement, the Company shall deliver to the Buyer One Million Five-Hundred
Thousand United States Dollars (US$1,500,000) of shares of Common Stock, the
number which shall be determined by dividing One Million Five-Hundred Thousand
United States Dollars (US$1,500,000) by the Volume Weighted Average Price of the
Common Stock, as reported by Bloomberg, LP, for the five (5) Trading Days
immediately preceding the Closing Date (the “Initial Commitment Share Price”).
Such shares are hereinafter referred to as the “Commitment Shares”. The
Commitment Shares shall be (i) freely tradable without restriction under Rule
144 six (6) months from the Closing Date; and (ii) shall have piggy back
registration rights as part of any registration statement that is filed by the
Company.  While the Debentures remain outstanding, the Company acknowledges and
agrees that if the VWAP of the Commitment Shares falls below the Initial
Commitment Share Price, the Company shall issue additional shares of Common
Stock of the Company to the Buyer so that the aggregate value of the Commitment
Shares held by Buyer equals One Million Five Hundred Thousand United States
Dollars (US$1,500,000) at all times.  For purposes of this Agreement, a “Trading
Day” shall mean any day during which the New York Stock Exchange shall be open
for business.
 
(iii)                 Commitment Fee. On the Closing Date, the Company shall pay
a Commitment Fee of Four Percent (4%) of the Purchase Price to the Buyer.
 
(iv)                 Due Diligence Fee. On or before the Closing Date, the
Company shall pay to the Buyer a due diligence fee of Two Thousand Five Hundred
United States Dollars (US$2,500).
 
(g)           Commitment Share Buy-Back Option.  At any time following the
Closing, the Company may, pursuant to notice to the Buyer, buy back the
Commitment Shares.  Within thirty (30) days of the Company providing such notice
to the Buyer, the Company shall redeem all of the Commitment Shares from the
Buyer for a purchase price of One Million United States Dollars (US$1,000,000)
(the “Redemption Price”).  On the date of such redemption closing, the
Redemption Price shall be paid by the Company to the Buyer via wire transfer in
immediately available funds.
 
(h)           Corporate Existence. So long as any of the Debentures remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation an Organizational Change, the Company obtains the written
consent of the Buyer.  In the case of any Organizational Change, the Company
will make appropriate provision with respect to such holders’ rights and
interests to insure that the provisions of this Section 4(h) will thereafter be
applicable to the Debentures.
 


 

--------------------------------------------------------------------------------

 




 
(i)           Transactions With Affiliates. So long as any of the Debentures
remain outstanding, the Company shall not, and shall cause each of its
subsidiaries not to, enter into, amend, modify or supplement, or permit any
subsidiary to enter into, amend, modify or supplement any agreement,
transaction, commitment, or arrangement with any of its or any subsidiary’s
officers, directors, persons who were officers or directors at any time during
the previous two (2) years, stockholders who beneficially own five percent (5%)
or more of the Common Stock, or Affiliates (as defined below) or with any
individual related by blood, marriage, or adoption to any such individual or
with any entity in which any such entity or individual owns a five percent (5%)
or more beneficial interest (each a “Related Party”), except for (A) customary
employment arrangements and benefit programs on reasonable terms, (B) any
investment in an Affiliate of the Company,  (C) any agreement, transaction,
commitment, or arrangement on an arms-length basis on terms no less favorable
than terms which would have been obtainable from a person other than such
Related Party, and (D) any agreement transaction, commitment, or arrangement
which is approved by a majority of the disinterested directors of the Company,
for purposes hereof, any director who is also an officer of the Company or any
subsidiary of the Company shall not be a disinterested director with respect to
any such agreement, transaction, commitment, or arrangement.  “Affiliate” for
purposes hereof means, with respect to any person or entity, another person or
entity that, directly or indirectly, (i) has a ten percent (10%) or more equity
interest in that person or entity, (ii) has ten percent (10%) or more common
ownership with that person or entity, (iii) controls that person or entity, or
(iv) shares common control with that person or entity.  “Control” or “controls”
for purposes hereof means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.
 
(j)           Restriction on Issuance of the Capital Stock. So long as any of
the Debentures remain outstanding, the Company shall not, without the prior
written consent of the Buyer, (A) issue or sell shares of any of its capital
stock without consideration or for a consideration per share less than the bid
price value of the Common Stock determined immediately prior to its issuance,
(B) issue or sell any warrant, option, right, contract, call, or other security
instrument granting the holder thereof, the right to acquire Common Stock
without consideration or for a consideration less than such Common Stock’s bid
price value determined immediately prior to it’s issuance, (C) enter into any
security instrument granting the holder a security interest in any and all
assets of the Company or any subsidiary of the Company (whether now owned or
acquired in the future while the Debentures are outstanding), (iv) permit any
subsidiary of the Company (whether now owned or acquired in the future while the
Debentures are outstanding) to enter into any security instrument granting the
holder a security interest in any and all assets of such subsidiary or (v) file
any registration statement on Form S-8.
 
(k)           Restriction on “Short” Position.  Neither the Buyer nor any of its
affiliates have an open short position in the Common Stock of the Company, and
the Buyer agrees that it shall not, and that it will cause its affiliates not
to, engage in any short sales with respect to the Common Stock as long as any
Debentures shall remain outstanding.
 
(l)           Restriction on Incurring Additional Debt.  So long as any of the
Debentures remain outstanding, the Company shall not incur any additional debt
or permit any
 


 

--------------------------------------------------------------------------------

 


 subsidiary of the Company to incur any additional debt without the Buyer’s
prior written consent.  Any debt in the Company or any debt which is assumed or
generated as a result of any acquisition, including seller carry back notes must
be approved by the Buyer and in all cases shall be fully subordinated to the
Debentures.
 
(m)           Dividends; Distributions.  So long as the Debentures are
outstanding, without the prior written consent of the Buyer, neither the Company
nor any of its subsidiaries may declare or make any dividend or other
distribution.
 
(n)           Financial Statements.  So long as the Debentures are outstanding,
the Company will provide to the Buyer audited financial statements on an annual
basis within ninety (90) days of the end of a fiscal year and unaudited
financial statements on a quarterly basis within forty-five (45) days of the end
of each quarter.
 
(o)           Employment and Incentive Agreements.  So long as any of the
Debentures remain outstanding, any employment, management incentive or other
agreements, including but not limited to any agreements providing for direct or
indirect (e.g. perks and benefits) compensation in which Company is or will
become a party shall be subject to the prior written approval of the Buyer.
 
(p)           Transfer of Assets. So long as any of the Debentures remain
outstanding, the Company shall not, and shall cause its subsidiaries not to,
transfer, move or otherwise dispose of any of their respective assets, other
than in the ordinary course of business, without the prior written consent of
the Buyer.
 
(q)           Primary Market.  So long as any of the Debentures remain
outstanding, the Common Stock shall be listed or quoted for trading on any of
(a) the American Stock Exchange, (b) New York Stock Exchange, (c) the NASDAQ
Global Market, (d) the NASDAQ capital market, or (e) the NASDAQ OTC Bulletin
Board (which does not include the Pink Sheets LLC) (“OTCBB”) each a “Primary
Market.”
 
(r)           Security Instruments.  On the date hereof, the Company shall
execute and deliver (i) a Security Agreement in a form satisfactory to the Buyer
(the “Security Agreement”) pursuant to which the Company and its subsidiaries
shall provide to the Buyer a security interest in the pledged property and
collateral set forth therein to secure the Company’s obligations under the
Transaction Documents or any other obligations of the Company to the Buyer and
(ii) any other security instrument which the Buyer may request of the Company
and/or the Company’s officers and directors in order to secure the Company’s
obligations under the Transaction Documents or any other obligations of the
Company to the Buyer.  The Security Agreement and any other security instrument
contemplated by this Section 4(r) are collectively referred to herein as the
(“Security Instruments”).
 
(s)           Financing Statements. Upon execution of the Security Agreement,
the Company agrees that the Buyer is authorized to file a form UCC-1 or such
other forms  as may be required to perfect Buyer’s security interest in the
Pledged Property (as defined in the Security Agreement) providing to Buyer a
first priority lien on all of the Company’s and its existing and future
Subsidiaries’ assets (real and personal) and their intellectual property.
 


 

--------------------------------------------------------------------------------

 




 
(t)           Opinion of Counsel.   The Buyer shall receive an opinion letter
from counsel to the Company in a form satisfactory to the Buyer on the Closing
Date.
 
5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Debentures to the
Buyer is subject to the satisfaction of each of the following conditions within
four (4) business days of the Closing, provided that these conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion:
 
(a)           The Buyer shall have executed this Agreement and the Transaction
Documents and delivered the same to the Company.
 
(b)           The Buyer shall have delivered to the Company the Purchase Price
for Debentures to be purchased at the Closing (minus the fees and expenses as
set forth herein which shall be paid directly from the Escrow Funds (as that
term is defined in the Escrow Agreement) at Closing) in accordance with the
terms herein and in the Escrow Agreement.
 
(c)           The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.
 
(d)           The Buyer shall have executed such other documents as are
reasonably required by the Company.
 
6.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of the Buyer to direct the Escrow Agent to disburse to the
Company the net proceeds of the Purchase Price of the Debentures is subject to
the satisfaction of each of the following conditions within four (4) business
days of the Closing, provided that these conditions are for the Buyer’s sole
benefit and may be waived by the Buyer at any time in its sole discretion:
 
(a)           The Company shall have executed this Agreement, the Security
Agreement, the Debenture, the other Transaction Documents and any other
documents relating to this transaction and delivered the same to the Buyer;
 
(b)           The Company shall have delivered to the Buyer certified
resolutions of the Company’s Board of Directors authorizing this Agreement, the
other Transactions and the transactions contemplated hereby and thereby;
 
(c)           The Company shall have delivered to the Buyer the Commitment
Shares required to be delivered pursuant to Section 4(f)(ii) hereof;
 


 

--------------------------------------------------------------------------------

 




 
(d)           The Company shall have provided to the Buyer a certificate of good
standing from the secretary of state from the state in which the Company is
incorporated;
 
(e)           The Company shall have delivered to the Buyer an opinion of
counsel from counsel to the Company in a form satisfactory to the Buyer and its
counsel;
 
(f)           All fees, expenses and disbursements due pursuant to Section 4(f)
hereof shall have been deducted by the Buyer directly out of the proceeds of the
Debenture with no reduction in the amount of Commitment Shares to be delivered
at Closing;
 
(g)           The completion of satisfactory legal, accounting and financial due
diligence on the Company and its subsidiaries;
 
(h)           The representations and warranties of the Company in this
Agreement, the Security Agreement, the Debentures and the Transaction Documents
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties is already qualified as to
materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  If requested by the Buyer, the Buyer shall have received a certificate,
executed by the President of the Company, dated as of the respective Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by the Buyer;
 
(i)           There shall not have been any change or disruption or any
development involving a prospective change or disruption in the financial or
capital markets the effect of which is, in the Buyer’s sole judgment, so
material and adverse as to make it impractical or inadvisable to proceed with
the purchase of the Debentures;
 
(j)           There shall have been no change which the Buyer, in its sole and
absolute discretion, deems to be materially adverse in respect of the business,
results of operations, condition (financial or otherwise), value, prospects,
liabilities or assets of the Company;
 
(k)           The Company’s management incentive and employment agreements shall
be acceptable to the Buyer and its counsel;
 
(l)           The Company has received all approvals (governmental and
otherwise) and third party consents of all requisite parties necessary in order
for the Company to consummate the transactions contemplated by this Agreement
and the Transaction Documents; and
 


 

--------------------------------------------------------------------------------

 




 
(m)           The Company has not defaulted in any material contracts and there
is no material litigation, as determined by the Buyer as of the Closing Date.
 
7.           INDEMNIFICATION BY COMPANY.  In consideration of the Buyer’s
execution and delivery of this Agreement and the other Transaction Documents and
for acquiring the Debentures hereunder, and in addition to all of the Company’s
other obligations under this Agreement and the other Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless the Buyer and each
other holder of the Debentures, and all of their officers, directors, employees
and agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Buyer
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Buyer Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and all costs, and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (A) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (B) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, the Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby
or (C) any cause of action, suit or claim brought or made against such Buyer
Indemnitee by a third party and arising out of or resulting from a material
misrepresentation by the Company under the Transaction Documents or due to a
material breach by the Company of its obligations under this Agreement and the
execution, delivery, performance or enforcement of this Agreement or any other
instrument, document or agreement executed pursuant hereto by any of the Buyer
Indemnities, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Debentures or
the status of the Buyer or holder of the Debentures, as a purchaser of the
Debentures of the Company.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.
 
8.           RELEASE.  In consideration of the mutual promises and covenants
made herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Company hereby agrees to fully, finally and forever release and
forever discharge and covenant not to sue the Buyer, and/or and its parent
companies, subsidiaries, affiliates, divisions, and their respective attorneys,
officers, directors, agents, shareholders, members, employees, predecessors,
successors, assigns, personal representatives, partners, heirs and executors
from any and all debts, fees, attorneys’ fees, liens, costs, expenses, damages,
sums of money, accounts, bonds, bills, covenants, promises, judgments, charges,
demands, claims, causes of action, suits, liabilities, expenses, obligations or
contracts of any kind whatsoever, whether in law or in equity, whether asserted
or unasserted, whether known or unknown, fixed or contingent, under statute or
otherwise, from the beginning of time through the Closing Date, including,
without  limiting the generality of the foregoing, any and all claims relating
to or arising out of any financing transactions, credit facilities,
 


 

--------------------------------------------------------------------------------

 


debentures, security agreements, and other agreements including, without
limitation, each of the Transaction Documents, entered into by  the Company with
the Buyer and any and all claims that the Company  does not know or suspect to
exist, whether through ignorance, oversight, error, negligence, or otherwise,
and which, if known, would materially affect their decision to enter into this
Agreement or the related Transaction Documents.
 
9.           GOVERNING LAW:  MISCELLANEOUS.
 
(a)           Governing Law.  This Agreement shall be deemed to be made under
and shall be construed in accordance with the laws of the State of Florida
without giving effect to the principals of conflict of laws thereof.  Each of
the parties consents to the jurisdiction of the U.S. District Court sitting in
the Southern District of the State of Florida or the state courts of the State
of Florida sitting in Miami-Dade County, Florida in connection with any dispute
arising under this Agreement and the other Transaction Documents and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non conveniens to the bringing of any such proceeding
in such jurisdictions.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement, Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyer, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
 
(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (A) upon receipt, when
delivered personally; (B) upon confirmation of receipt, when sent by facsimile;
(C) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (D) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 


 

--------------------------------------------------------------------------------

 




 
If to the Company, to:
Novo Energies Corp.
Europa Place d’Armes 750 Cote de Place d’Armes, Suite 64
Montreal, QC H2Y 2X8, Canada
Attention:  Mr. Antonio Treminio, CEO
Telephone: (514) 840-3697
Facsimile:  (917) 591-8886
   
With a copy to:
Sanders Ortoli Vaughn-Flam Rosenstadt LLP
501 Madison Avenue, 14th Floor
New York, NY 10022
Attention: William S. Rosenstadt, Esq.
Telephone: (212) 588-0022
Facsimile: (212) 826-9307
   
If to the Buyer:
Trafalgar Capital Specialized Investment Fund
The Dickens, Kirk Street
16 Northington Street
London WC1N 2DG
Attention: Andrew Garai, Chairman of the Board of Trafalgar Capital Sarl,
General Partner
Facsimile:                      011-44-207-405-0161 and
001-786-323-1651
   
With Copy to:
K&L Gates LLP
200 South Biscayne Blvd., Suite 3900
Miami, Florida 33131
Attention: Clayton E. Parker, Esq.
Telephone: (305) 539-3306
Facsimile:  (305) 358-7095



Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  Neither the Company nor the Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
(i)           Confidentiality.  If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from the other party (except information
publicly available or in such party’s domain prior to disclosure of such
information from the other party hereto, and except as required by applicable
laws) and shall promptly return to the other party all schedules, documents,
instruments, work papers and other written information without retaining copies
thereof, previously furnished by it as a result of this Agreement or in
connection herewith.
 


 

--------------------------------------------------------------------------------

 


 
(j)           Publicity.  The Company and the Buyer shall have the right to
approve, before issuance any press release or any other public statement with
respect to the transactions contemplated hereby made by any party; provided,
however, that the Company shall be entitled, without the prior approval of the
Buyer, to issue any press release or other public disclosure with respect to
such transactions required under applicable securities or other laws or
regulations (the Company shall use its best efforts to consult the Buyer in
connection with any such press release or other public disclosure prior to its
release and Buyer shall be provided with a copy thereof upon release thereof).
 
(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.  Furthermore, the Company agrees to execute
such other documents as are reasonably required by the Buyer and it shall be
deemed a default of this Agreement if the Company fails to execute any such
additional document within two (2) business days of the date of request by the
Buyer.
 
(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)           Recitals.  The Recitals herein above are hereby incorporated into
this Agreement as if fully stated herein.
 
(n)           Opportunity to Hire Counsel; Role of K&L Gates LLP.  The Company
expressly acknowledges that they have been advised and have been given an
opportunity to hire counsel with respect to this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that the law firm of K&L Gates LLP did not provide
them with any legal advice with respect to the transactions contemplated by this
Agreement and the other Transaction Documents.  The Company further acknowledges
that the law firm of K&L Gates LLP has solely represented the Buyer in
connection with this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby and no other person.
 
(o)           Termination.  In the event that the Closing shall not have
occurred with respect to the Buyer on or before five (5) business days from the
date hereof due to the Company’s or the Buyer’s failure to satisfy the
conditions set forth in Sections 5 and 6 above (and the non-breaching party’s
failure to waive such unsatisfied condition(s)), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.
 
(p)           WAIVER OF TRIAL BY JURY.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A TRIAL BY JURY FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 



 
COMPANY:
 
NOVO ENERGIES CORP.
     
By:        _________________
 
Name:           Mr. Antonio Treminio
 
Title:             Chief Executive Officer
   




 
BUYER:
 
TRAFALGAR CAPITAL SPECIALIZED
 
INVESTMENT FUND, FIS
 
 
By:           Trafalgar Capital Sarl
 
Its:           General Partner
     
By:             _____________________
 
Name:        _____________________
 
Title:          _____________________

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


 
[FORM OF DEBENTURE]
 


 

--------------------------------------------------------------------------------

 




 
EXHIBIT B


[FORM OF ESCROW AGREEMENT]
 


 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
[FORM OF SECURITY AGREEMENT]
 




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------